On Motion of Rehearing.
Appellee, W. R. Swinney, joined by G. P. Lyon, H. J. Simmons, and Healdon Casing Crew, and Henry Benham, Independent Torpedo Company, and First State Bank of Breckenridge, each separately filed motions for rehearing herein.
The principal contention in which all join is that we erred in holding that appellant's motion for a continuance should have been granted. As relating to this subject, we will add to what we said in our original opinion that it does not affirmatively appear that appellant's counsel, who was a nonresident, was in the city of Breckenridge, the place of trial, from the time in December when the case was set down for trial until the morning of the day set, or that, when, on the day set, an announcement of ready for trial was made and the pleadings read, if all were read, appellant's counsel had his attention called to and then caught the effect of the amendments setting up for the first time the alleged agreement of the appellant company to assume the indebtedness of the Texas Northern Company, the original debtor. When we further consider that the pleadings presented to us (exclusive of those withdrawn) covers some 62 pages of the transcript, it seems not impossible, as stated in the motion for continuance, that said counsel had, in fact, no actual knowledge of the new cause of action, as alleged, until very shortly before the application to postpone or to continue was made. We did not think on original consideration, and do not now think, that under all of the circumstances an answer to the motion to continue, based on purely technical grounds that the pleadings were read and announcement of ready for the trial made, can be approved by a court whose duty it is to administer equity as well as law.
Appellees Henry Benham and the Independent Torpedo Company make the further contention that the judgments severally in their favor rest on original obligations to which appellant was a party as alleged in their pleadings on file in December when the case was set down for trial, inasmuch as they withdrew their amended pleadings which set up the new cause of action upon counsel's announcement of surprise and application to continue. It is insisted that in the trial they relied only upon such original allegations of liability, and we find that in *Page 140 
fact there was evidence apparently supporting such allegations, and that among other conclusions of the trial court are conclusions which, standing alone, would probably authorize an affirmance of the judgment. But it is by no means clear to us from the trial court's findings that he based the recovery of these appellees only upon their original allegations and evidence relating thereto. The judgment against appellant as to all appellees apparently seems to rest strongly upon the court's findings that the appellant company assumed to pay the indebtedness of the Texas Northern Company, as alleged in the amended pleadings of Swinney and others, and apparently, at least, all plaintiffs and interveners, both in the court below and in this court, have made common cause with the plaintiff Swinney in his effort to establish the new cause of action referred to. Moreover, the two appellees named, as well as others, were properly permitted to become parties to the suit, asserting claims below the jurisdiction of the district court, upon allegations to the effect that they had liens upon the property admittedly owned by appellant in this cause. As to the appellees under discussion, the liens alleged by them were found to exist and were foreclosed, and it seems manifest that to now affirm the judgment in their favor would be to deprive the court below of the power to establish priorities that may exist and to equitably adjust all the numerous claims in this cases, and probably occasion further litigation among rival claimants. It is a familiar rule that in cases of the kind all parties having an interest in the subject-matter must be made parties. We therefore feel no hesitation in holding, under all the circumstances recited, that it was proper to reverse the judgment in favor of these appellees as well as to others.
The appellee First National Bank of Breckenridge further contends that it in fact is not a party to the appeal inasmuch as appellant did not present and have approved an appeal bond payable to this appellee. But the First National Bank of Breckenridge is claiming and was awarded a foreclosure of specified liens on property belonging to appellant and in controversy, and what we have said in disposing of the contentions of Benham and the Independent Torpedo Company applies as well in disposing of this subject.
In the case of Hamilton  Co. v. Prescott, 73 Tex. 565, 11 S.W. 548, cited in our original opinion, our Supreme Court had this to say in a somewhat similar case:
"Our statutes require that but one final judgment shall be rendered in any case. Hence it has been held as a general rule that where a judgment in the lower court has been set aside as to one defendant it is set aside as to all, whether the order be so expressed or not."
The court, after reviewing a number of authorities, further said:
"We think the conclusion to be deduced from these apparently conflicting cases is that this court when it finds error in the proceedings of the lower court as to any party to the judgment and not as to another, and that a proper decision of the case as to one is not dependent upon the judgment as to the other, will reverse in part and affirm in part. But where the rights of one party are dependent in any manner upon those of another it will treat the judgment as an entirety, and where a reversal is required as to one it will reverse the judgment as a whole. It has not hesitated to affirm as to a principal and reverse as to a surety, but we presume no case can be found where it has reversed as to the principal and affirmed as to the surety."
See, also, the other cases cited by us in our original opinion. We conclude, as we concluded, in the case of Ferguson v. Dickinson (Tex.Civ.App.) 138 S.W. 221, that, in this case as in that, it is manifest from the record that the parties to the controversy now before us are numerous; that the rights are conflicting and necessarily interdependent; and that in such cases the court of necessity must have all of the parties interested in the subject-matter before him and be able to adjust and dispose of the several antagonistic priorities in a single judgment. The reversal of the judgment therefore heretofore pronounced by us we think should stand as against all parties to the action, whether parties to the present appeal or not, the practice on appeal being that where the rights of one party are dependent in any manner upon those of another the appellate court will treat the judgment as an entirety, and where a reversal is required as to one it will reverse the judgment as a whole.
For the reasons indicated, all motions for rehearing will be overruled.